Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is in response to claims filed on July 7th, 2021. Claims 24, 31, and 38 have been amended. Further, claims 24 is/are amended for minor informalities, as a result of the Examiner’s Amendment and interview conducted on September 13th, 2021 included herein. Claims 24-44 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Russell Blaise (Reg. No. 66,567) on September 13th, 2021. The application has been amended as follows:
Amendments to the Claims:
(Currently Amended) A system, comprising: one or more servers including: 
communication circuitry configured to connect with consumer devices via a network, the consume device including a motion sensor including one or more of: a six-axis gyroscope accelerometer; 
or a three axis gyroscope; and processing circuitry configured to: generate a consumer interface, the consumer interface configured to display an object on a virtual surface of the consumer interface at a start location of the consumer interface, a change in a location of the object being responsive to motion data; provide the consumer interface to the consumer device via the network; 

receive the motion data from the consumer device via the network, the motion data generated by the motion sensor of the consumer device while the consumer interface is being provided to the consumer device and while the consumer interface is being displayed on the consumer device; 
determine a promotion data parameter of a promotion, the promotion data parameter of the promotion being data that defines the promotion or terms and conditions under which the promotion is offered,based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, 
the updated position of the object provided, in real-time, to the consumer interface, wherein the consumer account data is accessed from a consumer database and associated with the consumer device based on the consumer device providing login data to the central system via the network; 
and provide an electronic marketing communication of the promotion to the consumer device via the network.

(Previously Presented) The system of claim 24, wherein the motion data indicates a rotational motion of the consumer device.  

(Previously Presented) The system of claim 24, wherein the object that is responsive to the motion data generated by the motion sensor moves within the consumer interface based on the rotational motion of the consumer device  


(Previously Presented) The system of claim 24, wherein the processing circuitry is further configured to: provide, in real-time, visual feedback to the consumer device, the visual feedback responsive to the motion data, the visual feedback provided via the consumer interface, the providing of the visual feedback causing 

(Previously Presented) The system of claim 24, wherein the processing circuitry is further configured to: determine a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data, wherein determination of the promotion data parameter of the promotion is further based on the motion data score.  


(Previously Presented) The system of claim 24, wherein the processing circuitry is further configured to: determine a motion data score threshold that varies based on the motion data objective, wherein the motion data score threshold represents a defined amount value, a defined selection value, or a quantitative proximity value, wherein the promotion data parameter of the promotion is determined based on satisfaction of the motion data score threshold and the consumer account data associated with the consumer device.  

(Previously Presented) The system of claim 24, wherein the processing circuitry is further configured to: receive a second consumer input or motion data input to confirm a selection of a selection option.  


(Previously Presented) A machine-implemented method comprising: 
generating, by processing circuitry of one or more servers configured to connect with a consumer device via a network, a consumer interface, the consumer interface configured to display an object on a virtual surface of the consumer interface at a start location of the consumer interface, a change in a location of the object being responsive to motion data, wherein the consumer device includes a motion sensor including one or more of: 
a six-axis gyroscope accelerometer; or a three axis gyroscope; 

determining, by the processing circuitry, a motion data objective, wherein the motion data objective includes one or more new locations in the consumer interface, each representative of a selection option, to which the object can be moved to by generation of motion data; 
receiving the motion data from the consumer device via the network, the motion data generated by the motion sensor of the consumer device while the consumer interface is being  
 provided to the consumer device and while the consumer interface is being displayed on the consumer device; 
determining a promotion data parameter of a promotion, the promotion data parameter of the promotion being data that defines the promotion or terms and conditions under which the promotion is offered, based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, 
the updated position of the object provided, in real-time, to the consumer interface, wherein the consumer account data is accessed from a consumer database and associated with the consumer device based on the consumer device providing login data to the central system via the network; 
and providing an electronic marketing communication of the promotion to the consumer device via the network.  

(Previously Presented) The machine-implemented method of claim 31, wherein the motion data indicates a rotational motion of the consumer device.  


(Previously Presented) The machine-implemented method of claim 31, wherein the object that is responsive to the motion data generated by the motion sensor moves within the consumer interface based on the rotational motion of the consumer device.

(Previously Presented) The machine-implemented method of claim 31, further comprising: providing, in real-time, visual feedback to the consumer device, the visual feedback responsive to the motion data, the visual feedback provided via the consumer interface, the providing of the visual feedback causing the consumer interface to display the object in a second location, the second location being different than the start location, and a change in location being caused by the motion data.  


(Previously Presented) The machine-implemented method of claim 31 further comprising: determining a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data, wherein determination of the promotion data parameter of the promotion is further based on the motion data score.  

(Previously Presented) The machine-implemented method of claim 31, further comprising: determining a motion data score threshold that varies based on the motion data objective, wherein the motion data score threshold represents a defined amount value, a defined selection value, or a quantitative proximity value, wherein the promotion data parameter of the promotion is determined based on satisfaction of the motion data score threshold and the consumer account data associated with the consumer device.  


(Previously Presented) The machine-implemented method of claim 31, further comprising: receiving a second consumer input or motion data input to confirm a selection of a selection option.  

(Previously Presented) A consumer device, comprising: communication circuitry configured to connect with a central system via a network; 


and processing circuitry configured to:    
      generate a consumer interface, the consumer interface configured to display an object on a virtual surface of the consumer interface at a start location of the consumer interface, a change in a location of the object being responsive to motion data; provide the consumer interface to the consumer device via the network; 
determine a motion data objective, wherein the motion data objective includes one or more new locations in the consumer interface, each representative of a selection option, to which the object can be moved to by generation of motion data; 
receive the motion data from the consumer device via the network, the motion data generated by the motion sensor of the consumer device while the consumer interface is being provided to the consumer device and while the consumer interface is being displayed on the consumer device; 
determine a promotion data parameter of a promotion, the promotion data parameter of the promotion being data that defines the promotion or terms and conditions under which the promotion is offered, based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, 
the updated position of the object provided, in real- time, to the consumer interface, wherein the consumer account data is accessed from a consumer database and associated with the consumer device based on the consumer device providing login data to the central system via the network; 
and provide an electronic marketing communication of the promotion to the consumer device via the network.  

(Previously Presented) The consumer device of claim 38, wherein the motion data indicates a rotational motion of the consumer device.  

(Previously Presented) The consumer device of claim 38, wherein the object that is responsive to the motion data generated by the motion sensor moves within the consumer interface based on the rotational motion of the consumer device..
(Previously Presented) The consumer device of claim 38, wherein the processing circuitry is further configured to: provide, in real-time, visual feedback to the consumer device, the visual feedback responsive to the motion data, the visual feedback provided via the consumer interface, the providing of the visual feedback causing the consumer interface to display the object in a second location, the second location being different than the start location, and a change in location being caused by the motion data.  

(Previously Presented) The consumer device of claim 38, wherein the processing circuitry is further configured to: determine a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data, wherein determination of the promotion data parameter of the promotion is further based on the motion data score.  


(Previously Presented) The consumer device of claim 38, wherein the processing circuitry is further configured to: determine a motion data score threshold that varies based on the motion data objective, wherein the motion data score threshold represents a defined amount value, a defined selection value, or a quantitative proximity value, wherein the promotion data parameter of the promotion is determined based on satisfaction of the motion data score threshold and the consumer account data associated with the consumer device. 
 
(Previously Presented) The consumer device of claim 38, wherein the processing circuitry is further configured to: receive a second consumer input or motion data input to confirm a selection of a selection option.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 24-44 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 24-44 is withdrawn (See applicant’s remarks 9-13).

Allowable Subject Matter
Claims 24-44 are allowed. The closest prior art of record is U.S Pub. 20150058140 (“Dixon”) in view of US Pub. 20130196293 (“Wood”) in view of US Pub. 20070259716 (“Mattice”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 24, 31, and 38, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determine a promotion data parameter of a promotion, the promotion data parameter of the promotion being data that defines the promotion or terms and conditions under which the promotion is offered, based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, the updated position of the object provided, in real-time, to the consumer interface, wherein the consumer account data is accessed from a consumer database and associated with the consumer device based on the consumer device providing login data to the central system via the network, respectively.
Furthermore, as it relates to the current independent claims 24, 31, and 38, the Examiner notes the previously applied prior art reference of U.S Pub. 20150058140 (“Dixon”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Dixon simply does not disclose 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL references nor foreign references remedies the deficiencies of the previously applied Dixon reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682